 


117 HRES 409 EH: Providing for consideration of the bill (H.R. 3233) to establish the National Commission to Investigate the January 6 Attack on the United States Capitol Complex, and for other purposes; and providing for consideration of the bill (H.R. 3237) making emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes.
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 409
In the House of Representatives, U. S.,

May 19, 2021

RESOLUTION
Providing for consideration of the bill (H.R. 3233) to establish the National Commission to Investigate the January 6 Attack on the United States Capitol Complex, and for other purposes; and providing for consideration of the bill (H.R. 3237) making emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3233) to establish the National Commission to Investigate the January 6 Attack on the United States Capitol Complex, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Homeland Security or their respective designees; and (2) one motion to recommit.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3237) making emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees; and (2) one motion to recommit.

Cheryl L. Johnson,Clerk.
